DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 1-3, 6-11, 13, 19, 21-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The examiner failed to find prior art, neither alone, nor in combination, that discloses a controller adapted to receive previous thermal history data from a secondary thermal device via the transceiver and to display the previous thermal history data on the display in a first manner, the previous thermal history data having been generated by the secondary thermal device during thermal treatment of a patient, wherein the controller is further adapted to record primary thermal history data generated by the thermal control unit during thermal treatment of the patient with the thermal control unit and to display the primary thermal history data on the display in a second manner, the first manner being different from the second manner such that a viewer of the display is provided a visual indication of whether displayed thermal history data corresponds to the primary thermal history data or the previous thermal history 
Regarding claim 13, the examiner failed to find prior art, neither alone, nor in combination, that discloses a controller adapted to receive previous thermal history data from a secondary thermal device via the transceiver and to display the previous thermal history data on the display in a first manner, the previous thermal history data having been generated by the secondary thermal device during thermal treatment of a patient, wherein the controller is further adapted to record primary thermal history data generated by the thermal control unit during thermal treatment of the patient with the thermal control unit and to display the primary thermal history data on the display in a second manner, the first manner being different from the second manner such that a viewer of the display is provided a visual indication of whether displayed thermal history data corresponds to the primary thermal history data or the previous thermal history data; and wherein the controller is still further adapted to prevent the fluid from being pumped out of the fluid outlet until the previous thermal history data is received by the controller or a user provides an indication to the controller that no previous thermal history data is available while also including each and every limitation set forth in the independent claim 13. Claim 25-27 depend on claim 13 and therefore are allowed. 

Regarding claim 19, the examiner failed to find prior art, neither alone, nor in combination, that discloses a controller adapted to record thermal data in the first memory relating to therapy applied to a patient using the thermal pad, the controller also adapted to transfer the thermal data via the transceiver to a second memory off-board the thermal control unit, the second memory being physically coupled to the thermal pad; and a clock in communication with the controller, wherein the controller is adapted to record a time at which the thermal data is transferred to the second memory and to forward the recorded time to the second memory while also including each and every limitation set forth in the independent claim 19. Claim 21, 22 and 24 depend on claim 1 and therefore are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794                                                                                                                                                                                                        




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794